Wood, J.
The principal question arises under the practice act, Swan’s Stat. 660, sec. 61, which enacts, “ that if, at any time, pending an action on any bond, bill, note, or specialty, for the payment of a sum certain, tho defendant shall bring into cour^ where the action is pending, the principal and interest due on such bill, bond, note, or specialty, and all costs, etc., the money so brought in shall be deemed and taken to be in full payment and satisfaction of such bond, etc., and the court shall give judgment to discharge the defendant from the same accordingly.”
It will be seen the deposit was of the principal and interest due *116on the note only. The amount of costs which had then accrued, was not included. As a statutory deposit, therefore, the plaintiff in error did not bring himself within the provision. It was no legal deposit, and judgment was correctly given for the defendant in error, on the verdict.
*The judgment for costs is erroneous. The law is, that in this class of cases, where the plaintiff recovers less than $100, he shall recover no costs — not that he shall pay costs to the defendant. The deposit being insufficient, did not lay a legal foundation for the judgment for costs, in favor of tho plaintiff in error, from the time such deposit was made. Such judgment, however, is not to the prejudice, but for the benefit of tho plaintiff in error, and he can not avail himself of it to reverse the judgment.
Judgment affirmed.